        Case 1:17-cr-00201-ABJ Document 641 Filed 12/09/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                           )
                                                   )
               v.                                  )
                                                   )
RICHARD W. GATES III,                              )         Crim. No. 17-201-2 (ABJ)
                                                   )
               Defendant.                          )         FILED UNDER SEAL


   DEFENDANT RICHARD W. GATES III’S UNOPPOSED MOTION FOR LEAVE
   TO FILE UNDER SEAL AN EXHIBIT TO HIS SENTENCING MEMORANDUM

       Richard W. Gates III, by and through counsel, hereby moves this Court for leave to file

under seal a letter as Exhibit J to his sentencing memorandum filed on December 9, 2019.

Despite the general policy that public access to judicial proceedings and judicial records is

important to the proper functioning of our justice system, there are compelling reasons and

good cause in this instance why the letter should not be publicly disclosed. The letter, which

has been filed as an exhibit to this motion, is from a medical professional and contains Mr.

Gates’s personal health information. The Court has noted on more than one occasion that this

case is subject to substantial publicity and media coverage. The proposed disclosure will

sufficiently alert the public that Mr. Gates has filed an exhibit to his sentencing memorandum,

without providing unnecessary details regarding his medical records. The government

consents to the relief requested in this motion.


       WHEREFORE, Mr. Gates respectfully moves for leave to file under seal the attached

letter as Exhibit J to his sentencing memorandum. A draft order is attached.




                                                   1
Case 1:17-cr-00201-ABJ Document 641 Filed 12/09/19 Page 2 of 2



                                  Respectfully submitted,


                                  /s/Thomas C. Green
                                  Thomas C. Green
                                  D.C. Bar No. 14498
                                  Sidley Austin LLP
                                  1501 K Street, N.W.
                                  Washington, DC 20005
                                  tcgreen@sidley.com
                                  (202) 736-8069 (telephone)
                                  (202) 736-8711 (fax)

                                  Attorney for Richard W. Gates III




                              2
